Citation Nr: 0737615	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-38 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel



INTRODUCTION

The veteran served on active duty in the Army from July 1961 
to December 1961 and in the Navy from August 1964 to August 
1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  The notice must also include an explanation of the type 
of evidence that is needed to establish a disability rating 
and effective date.  Id.  Here, the veteran has not received 
this required notice.

According to 38 C.F.R. § 3.304(f), service connection for 
PTSD requires: (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM- IV)); (2) a link, established 
by medical evidence, between current PTSD symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2007).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125 (2007); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Here, the evidence in the claims file indicates that the 
veteran has been diagnosed with PTSD.  A VA medical 
evaluation dated in January 2004 reports a diagnosis of PTSD 
for the veteran.

The veteran's Navy DD Form 214 confirms that he served in 
Vietnam, but it does not show that he was awarded any medals 
indicative of combat.  The Board notes that the veteran did 
receive the Vietnam Service Medal with Four Bronze Stars, but 
there is no evidence that the veteran received a Bronze Star 
with a "V" device.  An award of a Bronze Star without a 
"V" device cannot serve as proof of combat participation.  
However, the Board further notes that the veteran does not 
contend combat participation.  The veteran's military 
occupational specialty (MOS) in the Navy was BM (Boatswain's 
Mate).  As there is no objective evidence showing his 
participation in combat, the law requires that his claimed 
stressors be independently corroborated by evidence other 
than his lay testimony or the diagnosis of PTSD.

The veteran submitted a completed PTSD questionnaire to the 
VA in March 2004.  On that questionnaire, he reported three 
in-service stressors: (1) being on gun mount catching hot 
casings; (2) securing incoming flights from Vietnam; and (3) 
falling through a hatch while in the process of making an 
emergency breakaway.  He did not specify the timeframe or any 
specific location during his period of service in which these 
stressful events took place.

With regard to the first two stressors, the veteran has not 
provided adequate independent evidence or sufficient details 
that would enable VA to corroborate their occurrence.  
Notably, the veteran has asserted that he cannot remember 
specific details such as names, dates, and locations that are 
relevant to these stressors.  Because of the general nature 
of the claimed stressors, and because of the lack of more 
specific details, it is not possible for VA to obtain 
verification of these stressors from the U.S. Army and Joint 
Services Records Research Center (JSRRC).  Thus, the Board 
finds that the first two stressors remain unverified.

With regard to the third stressor, however, the Board 
acknowledges that evidence in the claims file is sufficient 
to independently verify the occurrence of this event.  An 
October 1965 service medical record notes that the veteran 
"fell partway through [a] hatch straddling the opening" and 
suffered a ruptured spleen.  After rapidly improving, the 
veteran was discharged to duty four days later.  A January 
2004 VA treatment record reiterates that the veteran "was 
hurt and was taken on a stretcher" while serving in the Navy 
in Vietnam.

When a claimed stressor can be verified, the remaining 
question of whether such a stressor is sufficient to have 
resulted in a diagnosis of PTSD is a medical question that 
must answered by qualified medical personnel.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Therefore, because one of 
the veteran's alleged stressors has been verified, he should 
be afforded a VA psychiatric examination to determine whether 
he suffers from PTSD as a result of this verified stressor.  
See 38 U.S.C.A. § 5103A(d)(1)(2).

Accordingly, the case is REMANDED for the following actions:

1.	The RO should send the veteran a 
corrective VCAA notice letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) and includes 
an explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	The RO should prepare a report 
detailing the occurrence of the 
specific in-service stressor that has 
been deemed to be verified by the 
record.  This report is then to be 
added to the veteran's claims file.

3.	The veteran should then be scheduled 
for a VA psychiatric examination to 
determine whether he has PTSD as a 
consequence of his verified stressor 
event (namely, falling through a 
hatch while in the process of making 
an emergency breakaway during his 
Navy service in Vietnam).  The 
examiner should indicate whether the 
veteran satisfies the DSM-IV criteria 
for a diagnosis of PTSD and, if he 
does, render a medical opinion as to 
whether it is at least as likely as 
not (i.e., 50 percent or greater 
probability) that the diagnosed PTSD 
is a result of the established in-
service stressor.  The examiner 
should be instructed that only the 
verified event listed by the RO in 
its report may be considered as a 
stressor.

4.	Thereafter, the RO should 
readjudicate the claim for service 
connection for PTSD in light of the 
additional evidence obtained.  If the 
claim is not granted to the veteran's 
satisfaction, then send him and his 
representative a Supplemental 
Statement of the Case and give them 
an opportunity to respond to it.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



